Title: Sketch for an Autobiography (Editorial Note)
From: 
To: 


        EDITORIAL NOTE
        In January 1816 the entrepreneurial Philadelphia bookseller and publisher Joseph Delaplaine informed JM that he had commissioned the Philadelphia painter Joseph Wood to make a portrait of the president, from which Delaplaine intended to make an engraving. Delaplaine then asked JM to provide him with a “sketch” of his life, “Birth—parentage—Education—Offices—Profession—&c &c & other things.” It would take “but a few minutes” of his time, he claimed, adding not entirely truthfully that others, including Thomas Jefferson, John Adams, and John Jay, had already furnished similar information “without scruple.” “Politics & panegyric,” he promised, “will form no part of my work” (Delaplaine to JM, 31 Jan. 1816, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (10 vols. to date; Charlottesville, Va., 1984–). 10:198 and n. 2).
        Further details about Delaplaine’s plans followed in February and May, namely that he contemplated a multivolume work entitled Delaplaine’s Repository of the Lives and Portraits of Distinguished American Characters, the “first half volume” of which, containing “the lives and portraits of Washington, Hamilton, Ames, Rush, Columbus, and Americus Vespucius,” was about to appear. Delaplaine also sought subscriptions to finance this venture, at the rate of four dollars per “half volume” (Delaplaine to JM, 26 Feb. 1816, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (10 vols. to date; Charlottesville, Va., 1984–). 10:250 and n., and 23 May 1816).
        Sometime over the summer JM received a copy of this “half volume,” which he duly acknowledged on 22 Oct. 1816. Shortly before receiving this letter, Delaplaine had written again to JM, inquiring whether the “half

volume” had reached him; if so, he requested that the president send him a few lines of approval. JM’s response was guarded. Of the lives described by Delaplaine, he wrote that they were “worthy” of inclusion in the volume, but otherwise he thought it “superfluous” for him “to express an approbation” of “the general object” of the work. JM also admitted that he had not had time to read the“half volume,” nor did he expect to be able to do so soon. After perusing no more than “a few pages,” the most he would say was that they spoke “very favorably” of the abilities of their author. The author chose to regard this remark as proof that the president had given “opinions of the work which are very highly flattering.” The reality was that JM told Delaplaine not to put any of his words “into print.” By October 1816 the publisher’s approach to the writing of American history and biography in his Repository had received some harsh reviews, most notably in the September 1816 issue of the Philadelphia Analectic Magazine, and Naval Chronicle (8:193–209) (Delaplaine to JM, ante–22 Oct. 1816, JM to Delaplaine, 22 Oct. 1816, Delaplaine to Jefferson, 26 Oct. 1816 [Looney et al., Papers of Thomas Jefferson: Retirement Series, 10:492–93]).
        Delaplaine struggled to implement his plans as far as they involved JM. The portrait by Joseph Wood was not painted until March 1817 (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77; vols. 11–17, Charlottesville, Va., 1977–91)., 1:xiii), but Delaplaine refused to wait on its delivery. He replaced Wood with the painter Bass Otis, and in June 1816 they traveled together to Virginia where Otis made portraits of both the president and Dolley Madison. As for Delaplaine’s request for an autobiographical “sketch,” JM later recalled that he entered on the subject “unavoidably” and “very reluctantly.” Sometime in late September 1816, JM drafted on three quarto pages a chronological outline of his life up until the time of his reelection in 1812. He then departed Montpelier for Washington, where he arrived on 9 October. Presumably, JM made, or had made by John Payne Todd, a fair copy of the sketch which was sent to Delaplaine, who acknowledged its receipt in about the third week of October. In the 1820s JM was to ask Delaplaine on at least two occasions to return this “chronological memoranda in manuscript.” He feared that it contained “some inaccuracies” which he wished “to have an opportunity of revising.” It does not appear that Delaplaine honored these requests (JM to James Kirke Paulding, 1 Apr. 1831 [DLC]; JM to Delaplaine, ca. 31 Oct. 1820 and 12 Feb. 1822, PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–). 2:138 and n. 1 477).
        Delaplaine had promised to do “justice” to JM’s life, but he was probably disappointed with what he had received. JM’s three pages provided only the barest summary of some of the details that Delaplaine had requested. Without more information, they could not be transformed into a biography of any length, certainly not one that would be comparable to those that Delaplaine had included in his first “half volume.” Ever importunate, Delaplaine spent the better part of the following year trying to obtain more

information about JM from the president’s family and from some of his friends and colleagues. He was also driven to make an extended response to the criticisms that had been levelled at the first “half volume” of the Repository (Delaplaine, The Author Turned Critic: or, The Reviewer Reviewed; Being a Reply to a Feeble and Unfounded Attack on Delaplaine’s Repository [Philadelphia, 1816; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 37419]).
        JM followed Delaplaine’s progress, intermittently. Shortly after he left office in March 1817, he confessed that he still had not “perused [his] half volume” of the Repository. As a consequence, he declined to add to the few remarks he had made about the work in 1816. Indeed, JM may have even tried to retract them, as far as he could, by telling Delaplaine that “in truth, considering the relation to the work, in which one whose life is to be included in it, may be viewed, and has already been commented on, I have concluded to wave my testimony in its behalf.” In his 1816 reply to the critics of the Repository, Delaplaine made the claim that his biographies had received “the unqualified commendations of the first characters of our country, and that they [had] communicated to him their strongest wishes that the work should proceed uninterruptedly.” JM’s reluctance to provide any further endorsement for Delaplaine might therefore be seen as a hint that he had no wish to see his name brought into these controversies. JM also suspended a decision on an offer Delaplaine had made to send him an engraving Delaplaine had commissioned of John Adams, one that was probably intended for a future volume of the Repository. JM, however, wanted a portrait of Adams as he was while president, not one that was made in his old age (JM to Delaplaine, 20 Mar. 1817 [PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–). 1:13]; Delaplaine, The Author Turned Critic, [36]). Nevertheless, Delaplaine pressed on. He urged “those persons who may possess any interesting facts respecting eminent Americans to do him the favour to transmit them,” and in July 1817 he received from Attorney General Richard Rush a “handsome Sketch of the Late President Madison.” Whatever the contents of this sketch were (it has not been found), they were still not sufficient for Delaplaine’s purposes. In replying to Rush, Delaplaine mentioned that he was “in daily expectation” of receiving from JM’s “family” a number of “facts and dates” which “will be found necessary to introduce into his life intended for the 3d half of the Repository.” He also asked Rush to send him another account of JM’s life “embraced in about eighteen or twenty five pages of the Repository size.” To indicate what he wanted, Delaplaine sent Rush “a little sketch” of JM’s life, “his birth, parentage, education, profession, offices,” which might be presumed to have been what sense the publisher had made of the information he had already gathered (Delaplaine, The Author Turned Critic, [36]; Delaplaine to Richard Rush, 22 July 1817 [NjP: Rush Family Papers]).
        Three months later, in October 1817, Delaplaine asked John Payne Todd to send him more “minute” information about JM’s life and ancestry,

“extending as far back as possible.” He asked when the Madison family had arrived in America and what were their occupations, habits, and beliefs. He also wanted to know more about JM’s early life before the age of twelve, including his “disposition, his amusements, and his studies,” all of which should be supplemented by other particulars about the former president’s “school mates” at Donald Robertson’s school, JM’s standing among them, and Robertson’s “moral and religious” opinions. Delaplaine requested similar information about JM’s student days at Princeton, followed by demands for more about JM’s service on the Orange County committee in the early days of the Revolution, and “every circumstance in connection with Mr. Madison’s political life previously to the Virginia Convention.” Two days later, Delaplaine further inquired of Rush whether he could send him information about JM’s “anonymous” writings, particularly those on the subject of religious liberty (Delaplaine to John Payne Todd, 18 Oct. 1817 [DeWint-M]; Delaplaine to Rush, 20 Oct. 1817 [NjP: Rush Family Papers]).
        Possibly, these requests were generated by some of the criticisms of the first “half volume” of the Repository, among them being the claim that the author had neglected the “little things” about his subjects that illuminated their humanity as well as their character. This argument embodied a theory about biography and public life to which JM almost certainly did not subscribe, but he and John Payne Todd did attempt to respond. JM later recalled that he had sent Delaplaine some manuscript material and copies of his 1795 Political Observations (PJM, 15:511–34) and his 1806 Examination of the British Doctrine, Which Subjects to Capture a Neutral Trade, Not Open in Time of Peace (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (11 vols. to date; Charlottesville, Va., 1986–). 11:36–162). Nine months later, in June 1818, two packets arrived at Montpelier from Cincinnati, one containing “pamphlets” and the other copies of papers that had been sent to Delaplaine by Todd. JM assumed that Delaplaine had already received this material and that it had miscarried in the mails when Delaplaine had tried to return it. Apparently, this was not the case; Delaplaine asked for it to be forwarded to him “as soon as possible.” He had just released another “half volume” of the Repository, containing biographies of Samuel Adams, George Clinton, Henry Laurens, Benjamin Franklin, Francis Hopkinson, and Robert Morris, and was presumably working toward the next installment (JM to Delaplaine, ca. 31 Oct. 1820; JM to Delaplaine, 17 June 1818, PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–). 1:293).
        This progress notwithstanding, the grand scheme of the Repository was in trouble. In 1818 Delaplaine abandoned the delivery of volumes to subscribers in the western states, a step he explained that was required by “the ruinous discount upon the notes of country banks” which caused him “inconveniences and losses.” Thereafter, he concentrated on trying to make money from gallery displays of several dozen of the portraits he had

accumulated during the course of preparing volumes for the Repository, including Bass Otis’s portrait of JM. He also “positively” promised that the next “half volume” would appear in April 1819. But it did not, and no further volumes were published before Delaplaine’s death in 1824 (Delaplaine, Prospectus of Delaplaine’s National Panzographia, for the Reception of the Portraits of Distinguished Americans [Philadelphia, 1818; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 43829] 15).
        Whether JM made any significant revisions to his 1816 “sketch” in the 1820s, as he had indicated to Delaplaine that he wished to, is uncertain. It seems clear, however, that in June 1828, when Edward Coles was paying a visit to Montpelier, JM allowed him to take notes that summarized the 1816 draft, to which Coles added some further details about JM’s parents, grandparents, and his great-grandfather, John Madison, who had patented land in Virginia in 1653. Coles also recorded that JM’s height was “between 5 feet 6 inches & 5 feet 6 ½ inches.” These were details of the sort that JM may well have denied to Delaplaine (“Statement of Mr. Madison’s descent and life,” June 1828 [NjP: Edward Coles Papers]).
        In March 1831 JM received from former New York congressman and writer James Kirke Paulding a request very similar to the one made by Delaplaine in 1816, namely that he wished to produce biographies of prominent Americans; he asked for “a little sketch” of JM’s life “with some notice of the characters of [his] principal associates, such as Washington, Jefferson, Franklin, Adams, Hamilton &c.” JM responded more warmly to Paulding than he ever had to Delaplaine. He felt “flattered” to be included in Paulding’s plans, adding that there was no one “to whose justice, judgment, and every other requisite, [he] could more willingly confide whatever of posthumous pretension my career through an eventful period may have to a conservative notice.” Put more simply, JM liked Paulding. He greatly admired the latter’s literary productions, especially his 1812 satirical allegory entitled The Diverting History of John Bull and Brother Jonathan, which inspired JM’s own, as yet unpublished allegory, “Jonathan and Mary Bull,” a commentary on the Missouri Crisis of 1819–21 (PJM-RSDavid B. Mattern et al., eds., The Papers of James Madison: Retirement Series (3 vols. to date; Charlottesville, Va., 2009–). 2:444–51). JM had also appointed Paulding as a commissioner on the Navy Board in 1815, and in April 1817 Paulding had accompanied the Madison family on the steamboat journey that took its members toward their final retirement to Montpelier (Paulding to JM, 6 Mar. 1831 [NRU]; JM to Paulding, 1 Apr. 1831 [DLC]; Ketcham, ed., “An Unpublished Sketch of James Madison by James K. Paulding,” VMHBVirginia Magazine of History and Biography. 67 [1959]: 423–37).
        By 1831, as the former president hardly needed to point out, he had reached the age of eighty, was in failing health, and rheumatism had restricted his ability to write. He had, on the other hand, made more progress in sorting through his papers than he had in 1816, and he told Paulding that he might be able to give some “amplification” to a “paper, tho’ too

meager even for the name of a sketch” which he had “drawn up some years ago, for an abortive biography.” JM did not make a firm promise to Paulding, but he did take the three pages written in 1816, interlined them with additional information, and added a fourth page covering the details of his life after 1812. This revised sketch (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77; vols. 11–17, Charlottesville, Va., 1977–91). 1:132 opp. for a reproduction of the first page) served as the basis for at least four further versions, which expanded these pages from four to twelve, nineteen, and twenty-four pages, respectively (NjP; DLC; DLC: William C. Rives Papers). But like Delaplaine before him, Paulding failed to complete his project. The enlarged sketches were subsequently neglected by historians until Douglass Adair edited them for “James Madison’s Autobiography,” published in 1945 (JM to Paulding, 1 Apr. 1831; Douglass Adair, ed., “James Madison’s Autobiography,” WMQWilliam and Mary Quarterly., 3rd ser., 2 [1945]: 191–209).
        (Secondary sources used in this note: Bolton, “Life Portraits of James Madison,” WMQWilliam and Mary Quarterly., 3rd ser., 8 [1951]: 25–47; Gordon Hendricks, “A Wish to Please, and a Willingness to Be Pleased,” American Art Journal 2 [Spring 1970]: 16–29; Joseph Jackson, “Bass Otis, America’s First Lithographer,” PMHBPennsylvania Magazine of History and Biography. 37 [1913]: 385–94).
      